Title: To George Washington from Major General Johann Kalb, 29 March 1780
From: Kalb, Johann
To: Washington, George


          
            Sir
            Springfield [N.J.] March 29th 1780.
          
          Considering the Subject your Excellency have been pleased to lay before the Council of yesterday, our forces in all the parts of the United states compared with those of the Enemy, the Situation on both Sides and on our back Settlements with Several other Circumstances.
          
          It is my opinion that no Troops can be spared to be Sent to S. Carolina from this Army, it might be attended with many inconveniencies without producing any good effect.
          The length of time a march of 900 Miles would require, the losses the Troops must of necessity Suffer by desertion and Sickness, and in all probability they could not arrive but at the Season When the Armies go into Quarters in that Climat, and after the Enemies must, either have failed in their attempt, be repulsed from, or possessed of Charlestown. for if they do not Succeed between this time and the begining of July they will not be able to carry their point, because it is to be hoped that Gl Lincoln will have obtained the necessary reinforcement, from the adjacent States. On the other hand the Enemies might come back to New York, collect all their forces there to Strike a Blow on the North River which might prove more fatal to the Confederation then any operation to the Southward. I have the honor to be with the highest Respect Your Excellency’s most obedient and very humble servant
          
            The Baron de Kalb
          
        